FILED
                            NOT FOR PUBLICATION                             JUN 07 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VICTORIA GONZALEZ, on behalf of                  No. 10-56815
herself and all others similarly situated and
ROBERT ROYALTY,                                  D.C. No. 2:06-cv-08233-DDP-JWJ

              Plaintiffs - Appellants,
                                                 MEMORANDUM *
  v.

KINRO, INC., an Ohio corporation and
KINRO TEXAS LIMITED
PARTNERSHIP, a Texas limited
partnership, DBA Better Bath
Components,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                        Argued and Submitted May 9, 2012
                              Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: NOONAN and FISHER, Circuit Judges, and GRITZNER, Chief District
Judge.**

      The plaintiffs in this class action appeal the district court’s grant of summary

judgment in favor of defendant-appellee Kinro. We affirm the district court’s

conclusion that the plaintiffs lack standing to proceed.

      An order granting or denying summary judgment is reviewed de novo, see

Travelers Cas. & Sur. Co. of Am. v. Brenneke, 551 F.3d 1132, 1137 (9th Cir.

2009), as is a district court’s decision on standing, see Fair Hous. of Marin v.

Combs, 285 F.3d 899, 902 (9th Cir. 2002).

      Standing under Article III of the Constitution requires an injury in fact. See

D’Lil v. Best W. Encina Lodge & Suites, 538 F.3d 1031, 1036 (9th Cir. 2008)

(citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). Section 17204

of California’s Unfair Competition Law incorporates the federal injury in fact

standard. See Cal. Bus. & Prof. Code § 17204; Kwikset Corp. v. Superior Court,

246 P.3d 877, 884-85 (Cal. 2011). To demonstrate an injury in fact, a plaintiff

must show the “invasion of a legally protected interest which is (a) concrete and

particularized, and (b) actual or imminent, not conjectural or hypothetical.” D’Lil,




       **
             The Honorable James E. Gritzner, Chief District Judge for the U.S.
District Court for Southern Iowa, sitting by designation.

                                           2
538 F.3d at 1036 (quoting Lujan, 504 U.S. at 560) (internal quotation marks

omitted).

      Here, the plaintiffs fail to show an injury in fact resulting from the alleged

non-compliance of their bathtubs with federal safety regulations. Of the 1.5

million bathtubs manufactured and sold by Kinro during the class period, none was

involved in a fire. Only named plaintiff Gonzalez incurred a cost to replace her

bathtub. The remaining plaintiffs have introduced no evidence to support the

conclusory allegation that their homes lost value due to this possible defect.

Without such evidence, they fail to show an injury in fact. The district court did

not err in dismissing their claim for lack of standing.

      The grant of summary judgment is AFFIRMED.




                                           3